— Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 27, 1975, which affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits on the ground that he voluntarily left his employment without good cause. Claimant, a security guard, worked for the Burns Security Agency, and was assigned in such capacity to the American Can Company. The claimant testified that without consulting the Burns Security Agency he spoke to the client’s security chief about obtaining a raise and having weekends off. As a result of conversations with the said security chief, the claimant advised his employer that he did not feel welcome at his present assignment; that he would not continue working there and requested a new assignment. When no such assignment was available, the claimant quit his job working at the American Can Company and the board found that he voluntarily left his employment without good cause. The record contains substantial evidence to sustain such finding. Decision affirmed, without costs. Herlihy, P. J., Sweeney, Koreman, Larkin and Reynolds, JJ., concur.